Continuation page.
 
Regarding the required elections, applicants state the following in their response of December 13, 2021.  
Upon entry of the instant amendment, all of the claims will be directed to a method of assaying pyruvate dehydrogenase activity, thus representing a single group for examination. Applicant elects the species of 
(1) DLAT lipoyl K259 (SEQ ID NO: 8), 
(2) cell culture, 
(3) where the sample comprises a decreased level of DLAT lipoamide compared to a cell of the same type that does not express a SIRT4 polypeptide; 
(4) where the sample expresses an engodenous SIRT4 polypeptide; 
(5) where the cell is a eukaryotic cell and is engineered to express a SIRT4 polypeptide (SEQ ID NO: 2).

Based on presentation of the current claims and applicants’ response, the elected invention appears to be directed to:
A method of assaying pyruvate dehydrogenase complex (PDHC) activity in a cultured mammalian cell that has an endogenous SIRT4 protein and is engineered to express the SIRT4 polypeptide of SEQ ID NO: 2, wherein the cell comprises a decreased level of DLAT lipoyl K259 (SEQ ID NO: 8), compared to a cell of the same type that does not express a SIRT4 polypeptide
said method comprising measuring a level of the dihydrolipoyllysine acetyltransferase (DLAT) lipoyl K259 (SEQ ID NO: 8) in a cell culture sample wherein the sample comprises a decreased level of DLAT lipoamide compared to a cell of the same type that does not express a SIRT4 polypeptide.

The examiner has the following questions.

Regarding measuring DLAT, the election states detection of ‘DLAT lipoyl K259 of SEQ ID NO: 8’ (election 1 above) and the election states detecting ‘decreased level of DLAT lipoamide’ (election 3 above). SEQ ID NO:  8 is only 12 amino acids while ‘DLAT lipoamide’ is the full-length enzyme with the lipoyl group attached to lysine.  Thus, measurement of ‘DLAT lipoyl K259 of SEQ ID NO: 8’ and ‘DLAT lipoamide’ are different methods. Which assay method is applicant electing?  

Regarding question A above, is detecting ‘DLAT lipolyl K259’ measuring the lipoylated or non- lipoylated peptide?

Regarding the phrase ‘DLAT lipolyl K259’, BLAST identified the peptide of SEQ ID NO:  8 as being residues 254-263 of human DLAT, with residue 259 a lysine, which makes sense.  However, regarding   ‘DLAT lipolyl K132’, as recited in claim 4, BLAST identified the peptide of SEQ ID NO:  7 as being residues 257-265 of human DLAT, with residue 259 a lysine, which does not make sense with the ‘K132’ of the ‘DLAT lipolyl K132’ name for SEQ ID NO:  7.  The human DLAT is Acc# NP_001358960.1, which does have a lysine at position 132.  The examiner questions if there is an error in the sequence listing. 


It appears that, for the elected invention, the mammalian cell has both an endogenous SIRT4 and also the recombinant SIRT4 of SEQ ID NO:  2 (elections 4&5 above).   Is this what applicants wish to elect?

Applicants’ election states that a control cell, not comprising SIRT4, is compared to the experimental cell (election 3 above).  Does the control cell (i) not comprise any recombinant SIRT4 or (ii) not comprise any recombinant SIRT4 and not comprise any endogenous SIRT4? (Note this is relevant to question D above.)

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        

Attached: 892